Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “an information acquiring unit”, “an information analyzing unit” and “a result notifying unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder ““an information acquiring unit”, “an information analyzing unit” and “a result notifying unit” coupled with functional language “which…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“an information acquiring unit”, “an information analyzing unit” and “a result notifying unit” appear to be hardware including a processor and memory (par [0059-0060] of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections

	The acronym ‘ICT' as recited in the claims should be spelled out and/or defined the first time it is recited in the claims


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki Tetsuya (JP2013073389 IDS) in view of Iwasaki (US 20190258432).
Regarding claim 1, Ozaki teaches a monitoring system(p0006: f monitoring the failure of a server computer)comprising: an information acquiring unit which acquires information from a remote management system (p009: an acquisition unit that acquires information that specifies a physical device and a logical device that eachof a plurality of hosts including a virtual host uses), which remotely manages an image forming device; an information analyzing unit which analyzes the information acquired by the information acquiring unit (p0009: it has the error existence judgment part which judges whether the error has occurred in..); and a result notifying unit which notifies about a result of analysis by the information analyzing unit (p0025: The message list request unit 312 provides a request for creating a list of results of searching an error message to the failure analyzer 100), wherein the information analyzing unit detects a failure of the remote management system based on the information acquired by the information acquiring unit (p0009: it has the error existence judgment part which judges whether the error has occurred in), and the result notifying unit notifies about the failure of the remote management system detected by the information analyzing unit (p0025).
Ozaki does not explicitly disclose remotely manages an image forming device.
Iwasaki teaches remotely manages an image forming device (101 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozaki, and to include remotely manages an image forming device, in order to provide an image processing apparatus that is connectable with an information processing apparatus providing service to the image processing apparatus suggested by Iwasaki (p0006).

Regarding claim 14, The structural elements of apparatus claim 1 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 15 has been analyzed and rejected with regard to claim 1 and in accordance with Ozaki in view of Iwasaki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Iwasaki’s: p0028). 
Regarding claim 2, Ozaki teaches the monitoring system according to claim 1, wherein the information acquiring unit acquires information also from at least one of the image forming device, and an ICT infrastructure on which the remote management system operates (p0092: the device managed by the configuration information storage unit 140, a physical disk, a logical disk, and a physical NIC of the monitored server 200 are exemplified. Further, by associating these devices with a host name, an error cause is narrowed down).
Regarding claim 3, Ozaki teaches the monitoring system according to claim 1, wherein the information analyzing unit analyzes the information by allocating the information according to at least one of criteria including: time series (p0048: On the occurrence date 1105, a date of occurrence of an event is indicated. An occurrence time 1106 indicates a time at which an event occurred).; a significance level of the failure indicated by the information; a degree of similarity of the failure indicated by the information as compared to failures that have occurred in the past; and whether a failure occurs simultaneously in a constituent element different from a constituent element from which the information has been acquired.
Regarding claim 4, Ozaki in view of Iwasaki teaches the monitoring system according to claim 1, wherein the information analyzing unit determines a process associated with the failure which has been detected (Iwasaki: p0043 and 105-107 in fig. 8).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Ozaki in view of Iwasaki teaches the monitoring system according to claim 1, wherein when a failure of the remote management system analyzed by the information analyzing unit satisfies a preset condition (Iwasaki: communication test of the monitoring server 102 executed periodically irrespective of detection of occurrence of an abnormality-related alert), the result notifying unit notifies about the failure to a notification destination set correspondingly to the condition (109 in fig. 8).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, Ozaki in view of Iwasaki teaches the monitoring system according to claim 5, wherein the result notifying unit sends a message indicating the failure and a command of the process (p0025: The message list request unit 312 provides a request for creating a list of results of searching an error message to the failure analyzer 100).
Regarding claim 7, Ozaki in view of Iwasaki teaches the monitoring system according to claim 6, wherein: the information analyzing unit determines a significance level of the failure which has been detected (Iwasaki: fig.8: s105: communication test succeed); and the result notifying unit notifies about the failure detected by the information analyzing unit to a notification destination set correspondingly to the significance level (Iwasaki:fig.8: s105-s109: display warning).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Iwasaki as applied to claim 3 above, and further in view of Yoshida (US 20100318856).
Regarding claim 9, Ozaki in view of Iwasaki does not the monitoring system according to claim 3, wherein: the information analyzing unit determines a degree of similarity of the failure of the remote management system which has been detected as compared to failures of the remote management system that have occurred in the past; and the result notifying unit notifies about the failure of the remote management system which has been detected with notification contents corresponding to the degree of similarity determined by the information analyzing unit.
Yoshida teaches the monitoring system according to claim 3, wherein: the information analyzing unit determines a degree of similarity of the failure of the remote management system which has been detected as compared to failures of the remote management system that have occurred in the past (claim 5 and 6); and the result notifying unit notifies about the failure of the remote management system which has been detected with notification contents corresponding to the degree of similarity determined by the information analyzing unit (p0063: output unit 508 has a function of outputting the determination result and Iwasaki:fig.8: s105-s109: display warning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozaki, and to include the information analyzing unit determines a degree of similarity of the failure of the remote management system which has been detected as compared to failures of the remote management system that have occurred in the past; and the result notifying unit notifies about the failure of the remote management system which has been detected with notification contents corresponding to the degree of similarity determined by the information analyzing unit, in order to prevent deterioration of the service quality suggested by Yoshida (p0005). 

Regarding claim 10, Ozaki in view of Iwasaki and Yoshida teaches The monitoring system according to claim 9, wherein the result notifying unit executes, when the degree of similarity which has been determined is greater than or equal to a first degree of similarity (Yoshida: claim 6: a weight representing a degree of variation among the similarity degrees of a group of chronologically successive past monitoring data items is calculated, and wherein..), an action associated with a failure occurred in the past whose degree of similarity to the failure of the remote management system which has been detected is greater than or equal to the first degree of similarity, for the remote management system (Yoshida:s1008 in fig. 10: output failure prediction report).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Iwasaki as applied to claim 2 above, and further in view of Hakamata et al. (US 20190205069).
Regarding claim 8, Ozaki in view of Iwasaki does not explicitly disclose the monitoring system according to claim 2, wherein: the information acquiring unit acquires information from the ICT infrastructure on which the remote management system operates; the information analyzing unit collects information on a failure of the ICT infrastructure from the information acquired from the ICT infrastructure, and determines, based on the failure of the remote management system and the failure of the ICT infrastructure, whether a cause of the failure of the remote management system is produced by the failure of the ICT infrastructure; and the result notifying unit issues, when the information analyzing unit has determined that the cause of the failure of the remote management system is produced by the failure of the ICT infrastructure, a support request for notifying about details of the failure of the remote management system to a provider of the ICT infrastructure.
Hakamata discloses the monitoring system according to claim 2, wherein: the information acquiring unit acquires information from the ICT infrastructure on which the remote management system operates (p0097: detecting that a failure occurs in any of the print servers 250); the information analyzing unit collects information on a failure of the ICT infrastructure from the information acquired from the ICT infrastructure, and determines, based on the failure of the remote management system and the failure of the ICT infrastructure, whether a cause of the failure of the remote management system is produced by the failure of the ICT infrastructure (p0097: Examples of the failure include server down, process down, network failure); and the result notifying unit issues, when the information analyzing unit has determined that the cause of the failure of the remote management system is produced by the failure of the ICT infrastructure, a support request for notifying about details of the failure of the remote management system to a provider of the ICT infrastructure (p0097: the monitoring server 260 issues a notification indicating the failure in the print server 250 to any of the management server 220 via the first LB 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozaki, and to include wherein: the information acquiring unit acquires information from the ICT infrastructure on which the remote management system operates; the information analyzing unit collects information on a failure of the ICT infrastructure from the information acquired from the ICT infrastructure, and determines, based on the failure of the remote management system and the failure of the ICT infrastructure, whether a cause of the failure of the remote management system is produced by the failure of the ICT infrastructure; and the result notifying unit issues, when the information analyzing unit has determined that the cause of the failure of the remote management system is produced by the failure of the ICT infrastructure, a support request for notifying about details of the failure of the remote management system to a provider of the ICT infrastructure, in order to provide load balancing printing system suggested by Hakamata (p0003).
Regarding claim 11, Ozaki in view of Iwasaki and Hakamata teaches the monitoring system according to claim 10, wherein, when the action is executed for the remote management system, the result notifying unit includes the action which has been executed, in the notification contents (Hakamata:p0102: he first LB 21 selects one of the web servers 210).
The rational applied to the rejection of claim 8 has been incorporated herein.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Iwasaki and Yoshida as applied to claim 9 above, and further in view of Bartz et al. (US 20110066908).
Regarding claim 12, Ozaki in view of Iwasaki and Yoshida does not teach the monitoring system according to claim 9, wherein the result notifying unit includes, when the degree of similarity1 determined by the information analyzing unit is less than a second degree of similarity, a fact that a serious failure has occurred, in the notification contents.
Bartz teaches wherein the result notifying unit includes, when the degree of similarity1 determined by the information analyzing unit is less than a second degree of similarity, a fact that a serious failure has occurred, in the notification contents (p0033: providing solutions may mark error reports as similar and/or dissimilar while reviewing them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozaki in view of Iwasaki and Yoshida, and to include when the degree of similarity1 determined by the information analyzing unit is less than a second degree of similarity, a fact that a serious failure has occurred, in the notification contents, in order to to identify error reports received by an error reporting service that are related to a same error suggested by Bartz (p0008).
Regarding claim 13, Ozaki in view of Iwasaki and Yoshida and Bartz teaches the monitoring system according to claim 9, wherein the 1information analyzing unit determines the degree of similarity by using a specific learning algorithm (Bartz:p0033: machine learning techniques may be implemented..).
The rational applied to the rejection of claim 12 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677